DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 02/08/2022 has been entered.   Upon entering the submission, claims 1, and 3-4 have been amended.  New claims 29 and 30 are added.  Claims 6, 13-14 and 16-20 are cancelled.  Claims 1-5, 7-12, 15, and 21-30 are pending, and are under examination on the merits.   
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/10/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to RCE Submission

Claim rejection under 35 U.S.C. §103(a)
Applicants’ amendments and arguments have been fully considered, but found not enough to overcome the rejection.   The rejection is revised in response to the amendment and is provided in the following action.  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 12, 15, 21, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,466,112 (“the 112 patent”).

Applicant’s claim 1 is drawn to a method for treating, inhibiting, or reducing age-related hair loss or pigmentation loss in a subject which comprises administering to the subject a topical composition comprising a therapeutically effective amount of one or more alpha-ketobutyrate compounds and/or one or more glutarate compounds; and a pharmaceutically acceptable carrier selected from solvents, dispersion media, antibacterial and antifungal agents, isotonic and absorption delaying agents, stabilizers, diluents, suspending agents, and thickening agents, wherein the topical composition does not contain a fatty acid, wherein the concentration of the one or more alpha-ketobutyrate compounds and/or one or more glutarate compounds in the topical composition is 1 mM to 50 mM, and wherein the composition is formulated as a gel, a cream, an ointment, a paste, or a lotion.
Applicant’s claim 3 is drawn to a method of stimulating new hair growth in a subject in need thereof who is suffering from age-related hair loss, comprising: administering to the subject a topical composition comprising a carrier and a therapeutically effective amount of a compound of Formula I 
    PNG
    media_image1.png
    127
    225
    media_image1.png
    Greyscale
 or a salt thereof; and an excipient, wherein the does not contain a fatty acid, wherein the concentration of the compound of Formula I in the topical composition is 1 mM to 50 mM, and wherein the composition is formulated as a gel, a cream, an ointment, a paste, or a lotion.
Applicant’s claim 4 is drawn to a composition comprising a carrier and a compound of Formula I 
    PNG
    media_image1.png
    127
    225
    media_image1.png
    Greyscale
 or a salt thereof; and an excipient, wherein the composition is administered to an area on the subject absent of hair to stimulate new hair growth, and wherein the carrier is selected from solvents, dispersion media, coatings, antibacterial and antifungal agents, isotonic and absorption delaying agents, stabilizers, diluents, suspending agents, and thickening agents; and wherein the topical composition does not contain a fatty acid, wherein the concentration of the compound of Formula I in the topical composition is 1 mM to 50 mM, and wherein the composition is formulated as a gel, a cream, an ointment, a paste, or a lotion.

Claim 7 of the `112 patent discloses a method for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, said method comprising administering an effective treating amount of a composition comprising ornithine alpha ketoglutarate (OKG) 
    PNG
    media_image2.png
    82
    578
    media_image2.png
    Greyscale
 and a toxicologically safe carrier of aliphatic alcohols having from 2 to 15 carbon atoms, or polyols having from 2 to 15 carbon atoms to a human.  The composition does not require a fatty acid.  The `112 patent also OKG=410.32], see col. 13, ln. 1 to col. 14, ln.11.   In addition, the `112 patent discloses the administration of the OKG can be topical or oral. In case of topical application all kinds of compositions are possible: lotions, creams, emulsions and the like, see col. 4, lns. 45-47.     Therefore, the `112 patent anticipates claims 1-5, 7-9, 12, 15, 21, and 30.  

Alternatively, claims 1-5, 7-12, 15, and 21-30 are subject to the following 103(a) rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 15, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over the `112 patent in view of U.S. Patent No. 8,470,880 (“the 880 patent”). 

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 7 of the `112 patent discloses a method for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, said method comprising administering an effective treating amount of a composition comprising ornithine alpha ketoglutarate (OKG) 
    PNG
    media_image2.png
    82
    578
    media_image2.png
    Greyscale
 and a toxicologically safe carrier of aliphatic alcohols having from 2 to 15 carbon atoms, or polyols having from 2 to 15 carbon atoms to a human.  The composition does not require a fatty acid.  The `112 patent also discloses that the testing results of the composition in Ex. 3 TABLE 3, and Ex.4 TABLE 4 with OKG 0.1% b.w. (i.e. by weight) clearly indicate that the treatment of hair follicles with OKG significantly reduce the number of apoptotic cells, wherein OKG is one of claimed glutarate compounds.  The concentration of the topical compositions of OKG 0.1% b.w. in Exs. 5-6 is equivalent to around 2.44 mM [(1g/410.32)x1000=2.44 mM, MWOKG=410.32], see col. 13, ln. 1 to col. 14, ln.11.   In addition, the `112 patent discloses the administration of the OKG can be topical or oral. In case of topical application all kinds of compositions are possible: lotions, creams, emulsions and the like, see col. 4, lns. 45-47. 

Claim 3 of the `880 patent teaches a method of reducing hair loss and/or facilitating hair growth or hair regrowth comprising the steps of applying to skin of a mammal in need of such treatment a safe and effective amount of a composition comprising from about 0.1% to about acid including non-Kreb cycle intermediate alpha-keto acid, derivatives thereof, salts thereof and mixtures thereof;   b) from about 0.01% to about 99.98% by weight of the admixture of an antioxidant; and  c) from about 0.01% to about 99.98% by weight of the admixture of a fatty acid mixture or fatty acid mixture source, wherein the alpha-keto acid is alpha-ketoglutaric acid. According to Applicants’ specification, alpha-ketoglutaric acid 
    PNG
    media_image3.png
    169
    351
    media_image3.png
    Greyscale
and alpha-ketoglutaric acid derivatives are alpha-ketoglutarate (α-KG). 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02
The difference between instant claim 10 and the `112 patent is that the prior art teaches the concentration of the alpha-ketoglutarate compound is 2.44 mM, but is not the claimed concentration at least 5 mM.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 10 would have been obvious over the `112 patent because the difference of the concentration of the compound of the formula (I) of alpha-ketoglutarate compound is further taught by the `880 patent.  Claim 3 of the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound with a concentration from about 0.01% to about 99.98% by weight of the admixture, which suggests the concentration range of Applicants’ claim 10.  In addition, the `112 patent teaches a method of screening effective concentration of the alpha-ketoglutarate compounds for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, see Examples 1-6 and C1-C4 (cols. 11-14).  Therefore, optimization of the concentration of the active ingredient alpha-ketoglutaric acid in the composition would have been a routine optimization based on the prior art teaching, and at grasp of one ordinary skilled in the art.

In terms of claim 11, the `112 patent teaches the concentration of the active ingredient is 2.44 mM, but is not at least 10 mM.  However, claim 3 of the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound with a concentration from about 0.01% to about 99.98% by weight of the admixture, which suggests the concentration range of Applicants’ claim 10.  In addition, the `112 patent teaches a method of screening effective concentration of the alpha-ketoglutarate compounds for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, see Examples 1-6 and C1-C4 (cols. 11-14).  

In terms of claim 22, wherein R7 is C1-20 substituted or unsubstituted alkyl, the `112 patent teaches alpha-ketoglutarate compound having R7 as -H (alpha-ketoglutarate acid salt), but not the unsubstituted alkyl, a derivative (ester) of alpha-ketoglutarate compound.  However,  the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound, and derivatives of the alpha-ketoglutarate compound.  Alpha-ketoglutarate esters are most common derivatives and prodrugs of alpha-ketoglutarate acid salt.  One ordinary skilled in the art would have been motivated to use ester derivatives to replace alpha-ketoglutarate acid salt for the same application expecting reasonable chance of success.  Therefore, the `880 patent teaches and/or suggests the difference.

In terms of claims 23-29, the differences the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound with a concentration from about 0.01% to about 99.98% by weight of the admixture.  In addition, the `112 patent teaches a method of screening effective concentration of the alpha-ketoglutarate compounds for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, see Examples 1-6 and C1-C4 (cols. 11-14).  Optimization of the concentration of the active ingredient alpha-ketoglutaric 
Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05.   Therefore, the combined references considered as a whole would have rendered claims 1-5, 7-12, 15, and 21-30 prima facie obvious.

	

Conclusions
Claims 1-5, 7-12, 15, and 21-30 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731